Exhibit 10.5

 

 

September 25, 2012

 

 

To:

GT Advanced Technologies Inc.

 

20 Trafalgar Square

 

Nashua, NH 03063

 

Attn: Hoil Kim, General Counsel

 

Telephone: (603) 883-5200

 

 

From:

UBS AG, London Branch

 

c/o UBS AG, Stamford Branch

 

677 Washington Blvd

 

Stamford, CT 06901

 

Attn:

Tracy Johnson / Tim Clary

 

Facsimile:

203-719-0538

 

Re:

Additional Convertible Bond Hedge Transaction

 

(Transaction Reference Number:                                    )

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(“Dealer”), represented by UBS AG, Stamford Branch (“Agent”) as its agent, and
GT Advanced Technologies Inc. (“Counterparty”).  This communication constitutes
a “Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of September 28, 2012 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto to be dated as
of September 28, 2012 (the “Supplemental Indenture”), between Counterparty and
U.S. Bank National Association, as trustee (the Base Indenture as so
supplemented, the “Indenture”), relating to the USD205,000,000 aggregate
principal amount of 3.00% convertible senior notes due 2017 and the additional
USD15,000,000 aggregate principal amount of 3.00% convertible senior notes due
2017 issued pursuant to the Underwriters’ (as defined in the Underwriting
Agreement) option to purchase the Optional Notes exercised on the date hereof
(the “Convertible Notes”).  In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern. 
For the avoidance of doubt, references herein to sections of the Supplemental
Indenture are based on the draft of the Supplemental Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Supplemental Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Supplemental Indenture, the parties will amend this Confirmation in good faith
to preserve the economic intent of the parties based on the draft of the
Supplemental Indenture so reviewed.  The parties further acknowledge that
references to the Supplemental Indenture herein are references to the
Supplemental Indenture as in effect on the date of its execution and if the
Supplemental Indenture is amended following its execution, any such amendment
will be disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation).  For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation

 

--------------------------------------------------------------------------------


 

except as expressly modified herein.  In the event of any inconsistency between
this Confirmation and either the Definitions or the Agreement, this Confirmation
shall govern.

 

2.     The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

September 25, 2012

 

 

 

Effective Date:

 

The closing date of the Convertible Notes issued pursuant to the Underwriters’
(as defined in the Underwriting Agreement) option to purchase the Optional Notes
exercised on the date hereof.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“GTAT”).

 

 

 

Number of Options:

 

The number of additional Convertible Notes (the “Optional Notes”) in
denominations of USD1,000 principal amount purchased by the Underwriters (as
defined in the Underwriting Agreement) in respect of their option pursuant to
Section 1 of the Underwriting Agreement (as defined below).

 

 

 

Number of Shares:

 

As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

 

 

 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 8.03 or 8.04(h) of the Supplemental Indenture.

 

 

 

Applicable Percentage:

 

35%

 

 

 

Strike Price:

 

USD7.7090

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Trade Date to but excluding the Expiration Date, for
Convertible Notes, each in denominations of USD1,000 principal amount, that are
submitted for conversion on such Conversion Date in accordance with the terms of
the Indenture but are not “Relevant Convertible Notes” under, and as defined in,
the confirmation between the parties hereto regarding the Base Convertible Bond
Hedge Transaction dated September 25, 2012 (the “Base Convertible Bond Hedge
Transaction Confirmation”) (such Convertible Notes, each in denominations of
USD1,000 principal amount, the “Relevant

 

2

--------------------------------------------------------------------------------


 

 

 

Convertible Notes” for such Conversion Date). For the purposes of determining
whether any Convertible Notes will be Relevant Convertible Notes hereunder or
under the Base Convertible Bond Hedge Transaction Confirmation, Convertible
Notes that are converted pursuant to the Indenture shall be allocated first to
the Base Convertible Bond Hedge Transaction Confirmation until all Options
thereunder are exercised or terminated.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

 

 

Expiration Date:

 

The Scheduled Valid Day immediately preceding the “Maturity Date” (as defined in
the Indenture).

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

Exercise Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first Scheduled Valid Day of the Settlement
Averaging Period relating to the Convertible Notes converted on the Conversion
Date occurring on the relevant Exercise Date; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Notes on any Conversion Date occurring during the period starting on
and including April 1, 2017 and ending on and including the second Scheduled
Valid Day immediately preceding the “Maturity Date” (as defined in the
Indenture) (the “Final Conversion Period”), the Exercise Notice Deadline shall
be the Exchange Business Day immediately following such Conversion Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, Dealer shall have no obligation to make any payment
or delivery in respect of any exercise of Options hereunder unless Counterparty
notifies Dealer in writing prior to 4:00 PM, New York City time, on the Exercise
Notice Deadline in respect of such exercise of (i) the number of Options being
exercised on the relevant Exercise Date, (ii) the scheduled Settlement Date and
the first Scheduled Valid Day of the Settlement Averaging Period, (iii) the
Relevant Settlement Method for such Options, and (iv)  if the settlement method
for the Relevant Convertible Notes is not Settlement in Shares or Settlement in
Cash (each as defined below), the fixed amount of cash per Convertible Note that
Counterparty has elected to deliver to “Holders” (as defined in the Indenture)
of the Relevant Convertible Notes (the “Specified Cash Amount”); provided that
in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Notes on any Conversion Date occurring
during the Final Conversion Period, (A) the contents of such notice shall be as
set forth in clause (i) above and (B) if the Relevant Settlement Method for such
Options is (x) Net Share Settlement and the Specified Cash Amount is not
USD1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes

 

3

--------------------------------------------------------------------------------


 

 

 

before 4:00 PM, New York City time, on April 1, 2017 specifying the information
required in clauses (iii) and (iv) above; provided further that any “Notice of
Exercise” delivered to Dealer pursuant to the Base Convertible Bond Hedge
Transaction Confirmation shall deemed to be a Notice of Exercise pursuant to
this Confirmation and the terms of such Notice of Exercise shall apply, mutatis
mutandis, to this Confirmation. Counterparty acknowledges its responsibilities
under applicable securities laws, and in particular Section 9 and
Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes. For the avoidance of doubt, if Counterparty
fails to give such notice when due in respect of any exercise of Options
hereunder, Dealer’s obligation to make any payment and/or delivery in respect of
such exercise shall be permanently extinguished, and late notice shall not cure
such failure; provided that notwithstanding the foregoing, such notice (and the
related exercise of Options) shall be effective if given after the Exercise
Notice Deadline, but prior to 4:00 PM, New York City time, on the fifth Exchange
Business Day following the Exercise Notice Deadline, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 PM, New York
City time, on any Scheduled Valid Day for the Shares for more than one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts relating to the Shares.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To be provided by Dealer.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option.

 

4

--------------------------------------------------------------------------------


 

Relevant Settlement Method:

 

In respect of any Option:

 

 

 

 

 

(i)            if Counterparty has elected to settle its conversion obligations
in respect of the Relevant Convertible Note (A) entirely in Shares pursuant to
Section 8.02(a)(iv)(A) of the Supplemental Indenture (together with cash in lieu
of fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 8.02(a)(iv)(C) of the
Supplemental Indenture with a Specified Cash Amount less than USD1,000 (such
settlement method, “Low Cash Combination Settlement”) or (C) in a combination of
cash and Shares pursuant to Section 8.02(a)(iv)(C) of the Supplemental Indenture
with a Specified Cash Amount equal to USD1,000, then, in each case, the Relevant
Settlement Method for such Option shall be Net Share Settlement;

 

 

 

 

 

(ii)           if Counterparty has elected to settle its conversion obligations
in respect of the Relevant Convertible Note in a combination of cash and Shares
pursuant to Section 8.02(a)(iv)(C) of the Supplemental Indenture with a
Specified Cash Amount greater than USD1,000, then the Relevant Settlement Method
for such Option shall be Combination Settlement; and

 

 

 

 

 

(iii)          if Counterparty has elected to settle its conversion obligations
in respect of the Relevant Convertible Note entirely in cash pursuant to
Section 8.02(a)(iv)(B) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option, divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

 

 

 

 

(i)    cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD1,000 and

 

5

--------------------------------------------------------------------------------


 

 

 

(2) the Daily Option Value, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause
(A) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and

 

 

 

 

 

(ii)   Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount” and each of the Net Share Settlement Amount,
the sum of the Combination Settlement Cash Amount and the Combination Settlement
Share Amount, and the Cash Settlement Amount, in each case, with respect to any
Option exercised or deemed exercised hereunder, the “Delivery Obligation”) equal
to the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (i) the Daily Option Value for such Valid Day, divided by (ii) the
number of Valid Days in the Settlement Averaging Period.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Conversion Rate on such Valid Day,
multiplied by (ii) the Applicable Percentage, multiplied by (iii) the Relevant
Price on such Valid Day less the Strike Price on such Valid Day; provided that
if the calculation contained in clause (iii) above results in a negative number,
the Daily Option Value for such Valid Day shall be deemed to be zero. In no
event will the Daily Option Value be less than zero.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the “Holder” (as defined in the

 

6

--------------------------------------------------------------------------------


 

 

 

Indenture) of the Relevant Convertible Note upon conversion of such Relevant
Convertible Note and (B) the number of Shares, if any, delivered to the “Holder”
(as defined in the Indenture) of the Relevant Convertible Note upon conversion
of Relevant Convertible Note multiplied by the Applicable Limit Price on the
Settlement Date for such Option, over (ii) USD1,000.

 

 

 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page GTAT <equity> (or any successor thereto).

 

 

 

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

Settlement Date:

 

For any Option, the third Scheduled Valid Day immediately following the final
Valid Day of the Settlement Averaging Period for such Option.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “GTAT <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading on the Exchange to the Scheduled Closing Time
of the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted average method).
The Relevant Price will be determined without regard to after hours trading or
any other trading outside of the regular trading session trading hours.

 

 

 

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

 

 

(i)    if the related Conversion Date occurs prior to April 1, 2017, the 40
consecutive Valid Days commencing on, and including, the third Valid Day
following such Conversion Date; provided that if the Notice of Exercise for such
Option specifies that Settlement in Shares or Low Cash Combination Settlement
applies to the Relevant Convertible Note, the Settlement Averaging Period shall
be the 80 consecutive Valid Day period commencing on, and

 

7

--------------------------------------------------------------------------------


 

 

 

including, the third Valid Day immediately following such Conversion Date; or

 

 

 

 

 

(ii)   if the related Conversion Date occurs on or following April 1, 2017, the
40 consecutive Valid Days commencing on, and including, the 42nd Scheduled Valid
Day immediately prior to October 1, 2017; provided that if the Notice of
Exercise or Notice of Final Settlement Method, as applicable, for such Option
specifies that Settlement in Shares or Low Cash Combination Settlement applies
to the Relevant Convertible Note, the Settlement Averaging Period shall be the
80 consecutive Valid Days commencing on, and including, the 82nd Scheduled Valid
Day immediately prior to October 1, 2017.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver any Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 8.04(a), (b), (c), (d) and (e) of
the Supplemental Indenture that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction. Immediately
upon the occurrence of any such event or condition contemplated by
Section Sections 8.04(a), (b), (c), (d) and (e) of the Supplemental Indenture,
Counterparty shall notify the Calculation Agent of such event or condition; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such event or condition have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment was made to any Convertible Note under the Indenture because the
relevant “Holder” (as defined in the Indenture) was deemed to be a record owner
of the underlying Shares on the related Conversion Date, then the Calculation
Agent shall make an adjustment, as determined by it, to the terms hereof in
order to account for such Potential Adjustment Event.

 

8

--------------------------------------------------------------------------------


 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 8.07(a) of
the Supplemental Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Section 8.03 or 8.04(h)  of the Supplemental
Indenture; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer (taking into account a commercially reasonable hedge
position) is not adversely affected as a result of such adjustment; and provided
further that if, with respect to a Merger Event, (i) the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty following such Merger Event will not be a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia or will not be the Issuer following such Merger Event, Cancellation and
Payment (Calculation Agent Determination) may apply at the sole election of
Dealer.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)   Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) is hereby amended by (x) adding
the words “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations

 

9

--------------------------------------------------------------------------------


 

 

 

authorized or mandated by existing statute)” after the word “regulation” in the
second line thereof, (y) adding the words “or any Hedge Positions” after the
word “Shares” in the clause (X) thereof and (z) adding the words “, or holding,
acquiring or disposing of Shares or any Hedge Positions relating,” after the
word “obligations” in clause (Y) thereof.

 

 

 

(b)   Failure to Deliver:

 

Applicable

 

 

 

(c)   Insolvency Filing:

 

Applicable

 

 

 

(d)   Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)   Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.     Calculation Agent:

 

Dealer

 

 

 

4.     Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

UBS AG Stamford

 

 

ABA# 026-007-993

 

 

F/O UBS AG London Branch

 

 

A/C# 101-WA-140007-000

 

 

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

 

 

5.     Offices:

 

 

 

 

 

The Office of Dealer for the Transaction is: New York

 

 

 

The Office of Counterparty for the Transaction is: Not applicable

 

 

 

6.     Notices:

 

 

 

 

 

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:

GT Advanced Technologies Inc.

 

20 Trafalgar Square

 

Nashua, NH 03063

Attn:

Hoil Kim, General Counsel

 

10

--------------------------------------------------------------------------------


 

Telephone:

(603) 883-5200

 

 

Address for notices or communications to Dealer for purposes of this
Confirmation:

 

To:

UBS AG, London Branch

 

c/o UBS AG, Stamford Branch

 

677 Washington Blvd

 

Stamford, CT 06901

Attn:

Tracy Johnson / Tim Clary

Facsimile:

203-719-0538

 

 

with copies to:

Equities Legal Department

 

677 Washington Boulevard

 

Stamford, CT 06901

Attn:

Gordon Kiesling and Hina Mehta

Telephone:

(203) 719-0268

Facsimile:

(203) 719-5627

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as of the date hereof (unless
otherwise specified) that:

 

(i)            On the Trade Date, and as of any date on which Counterparty gives
Dealer a Notice of Cash Payment Termination under (and as defined in)
Section 8(b) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act)
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

11

--------------------------------------------------------------------------------


 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(viii)        On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

 

(ix)           No state law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, other than any reporting requirement imposed
by Section 13 or 16 of the Exchange Act.

 

(x)            The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 3 of the Underwriting Agreement, dated
September 24, 2012 (the “Underwriting Agreement”), among the Counterparty, UBS
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representatives of the Underwriters party thereto, are true and correct and are
hereby deemed to be repeated to Dealer as if set forth herein.

 

(xi)           Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

 

(xii)          Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million as of the date hereof.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in the U.S. Commodity Exchange
Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)           Counterparty agrees and acknowledges that Dealer is a “financial
institution,”  “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.  The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

 

(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement.

 

12

--------------------------------------------------------------------------------


 

8.  Other Provisions:

 

(a)           Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible Notes
as set forth in Section 5.02 of the Supplemental Indenture or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the consent of Dealer.

 

(b)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Dealer shall satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M., New York City time, on the
Scheduled Trading Day immediately following the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable, of its election that the
Share Termination Alternative shall not apply (“Notice of Cash Payment
Termination”) and (b) Dealer agrees, in its sole discretion, to such election,
in which case the provisions of “Consequences of Merger Events” above, Sections
12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as the case may be, shall apply.  If the Share Termination
Alternative applies, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

13

--------------------------------------------------------------------------------


 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 

(c)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Dealer to sell the Hedge Shares in a registered offering, make available
to Dealer an effective registration statement under the Securities Act to cover
the resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities (provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty); (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
Relevant Price on such Exchange Business Days, and in the amounts, requested by
Dealer.

 

(d)           Amendment to Equity Definitions.  The following amendment shall be
made to the Equity Definitions:

 

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(e)           Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least 10 Scheduled Trading Days prior to effecting any repurchase of
Shares or consummating or otherwise executing or engaging in any transaction or
event (a “Conversion Rate Adjustment Event”) that would lead to an increase in
the Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof), and, if such repurchase or Conversion Rate Adjustment Event, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice.  The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the Number of Shares and the denominator of which is
the number of Shares outstanding on such day.  In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and

 

14

--------------------------------------------------------------------------------


 

against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure.  If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

 

(f)            Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Notes and continuing to be obligated with respect to
“Disposition of Hedge Shares” and “Repurchase Notices” above.  In addition,
Dealer may transfer or assign without any consent of the Counterparty its rights
and obligations hereunder and under the Agreement, in whole or in part, to
(i) any of its affiliates, (ii) any entities sponsored or organized by, or on
behalf of or for the benefit of Dealer or (iii) any person of credit quality
equivalent to Dealer.  At any time at which any Excess Ownership Position or a
Hedging Disruption exists, if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 7.5%, (ii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations, regulatory orders or organizational documents
or contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under
Applicable Laws, as determined by Dealer in its reasonable discretion, and with
respect to which such requirements have not been met or the relevant approval
has not been received or that would give rise to any consequences under the
constitutive documents of Counterparty or any contract or agreement to which
Counterparty is a party, in each case minus (y) 1% of the number of Shares
outstanding on the date of determination.  The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.

 

(g)           Staggered Settlement.  Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a

 

15

--------------------------------------------------------------------------------


 

“Nominal Settlement Date”), elect to deliver any Shares deliverable hereunder on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related Settlement
Averaging Period) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;

 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(iii)          if the Net Share Settlement terms or the Combination Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement terms or the Combination Settlement terms, as the case may be,
will apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

 

(h)           Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery by Dealer, with
respect to some or all of the relevant Options (in which event the Calculation
Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

(i)            Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)           Designation by Dealer.  Dealer has the right to assign any or all
of its rights and obligations under the Transaction to purchase, sell, receive
or deliver any Shares to any of its affiliates; provided that such assignment
shall only occur when it has become obligatory that the Transaction be settled
by the transfer of Shares; and provided further that Counterparty shall have
recourse to Dealer in the event of failure by the assignee to perform any of
such obligations hereunder.  Notwithstanding the foregoing, the recourse to
Dealer shall be limited to recoupment of Counterparty’s monetary damages and
Counterparty hereby waives any right to seek specific performance by Dealer of
its obligations hereunder.  Such failure after any applicable grace period shall
be deemed to be an Additional Termination Event, such Transaction shall be the
only Affected Transaction and Dealer shall be the only Affected Party.

 

(l)            No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(m)          Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(n)           Early Unwind.  In the event the sale by Counterparty of the
Optional Notes is not consummated with the initial purchasers pursuant to the
Underwriting Agreement for any reason by the close of business in New York on

 

16

--------------------------------------------------------------------------------


 

September 28, 2012 (or such later date as agreed upon by the parties)
(September 28, 2012 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Dealer an amount in cash equal to
the aggregate amount of costs and expenses relating to the unwinding of Dealer’s
hedging activities in respect of the Transaction (including market losses
incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities).  Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date.  Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(o)           Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(p)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(q)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

(r)            Role of Agent.  Each party agrees and acknowledges that Agent is
acting as agent for both parties but does not guarantee the performance of
either party and neither Dealer nor Counterparty shall contact the other with
respect to any matter relating to the Transaction without the direct involvement
of Agent; (ii) Agent is not a member of the Securities Investor Protection
Corporation; (iii) Agent, Dealer and Counterparty each hereby acknowledges that
any transactions by Dealer or Agent in the Shares will be undertaken by Dealer
or Agent, as the case may, as principal for its own account; and (iv) all of the
actions to be taken by Dealer and Agent in connection with the Transaction,
including but not limited to any exercise of any rights with respect to the
Transactions, shall be taken by Dealer or Agent independently and without any
advance or subsequent consultation with Counterparty; and (iv) Agent is hereby
authorized to act as agent for Counterparty only to the extent required to
satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of the
Transactions described hereunder.  For the avoidance of doubt, any performance
by Counterparty of its obligations (including notice obligations) through or by
means of Agent shall constitute good performance of Counterparty’s obligations
hereunder to Dealer when Counterparty has taken the action necessary to allow
Agent to perform or satisfy such obligation on its behalf, notwithstanding
whether Dealer actually receives the benefit of such performance; however, for
the avoidance of doubt, performance by Dealer of its obligations hereunder
(including notice obligations) to Counterparty through or by means of Agent
shall only constitute good performance of Dealer’s obligations hereunder to the
extent Agent actually performs such obligations.

 

(s)           Agreements and Acknowledgements Regarding Hedging.  Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
last Valid Day of the last Settlement Averaging Period, Dealer and its
affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other

 

17

--------------------------------------------------------------------------------


 

derivative securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

(t)            Additional Termination Event for Conversions in Connection with a
Make-Whole Fundamental Change.  Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty, within the applicable
time period set forth under “Notice of Exercise” above, of any Notice of
Exercise in respect of Options that relate to Convertible Notes as to which
additional Shares would be added to the Conversion Rate pursuant to Section 8.03
of the Supplemental Indenture in connection with a “Make-Whole Fundamental
Change” (as defined in the Indenture) shall constitute an Additional Termination
Event hereunder.  Upon receipt of any such Notice of Exercise, Dealer shall
designate an Exchange Business Day following such Additional Termination Event
(which Exchange Business Day shall in no event be earlier than the related
settlement date for such Convertible Notes) as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Make-Whole Conversion Options”) equal to the lesser of (A) the number of
such Options specified in such Notice of Exercise minus the number of
“Make-Whole Conversion Options” (as defined in the Base Convertible Bond Hedge
Transaction Confirmation), if any, that relate to such Convertible Notes and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Make-Whole Conversion Options.  Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Option Entitlement that result from corresponding
adjustments to the Conversion Rate pursuant to Section 8.03 of the Supplemental
Indenture); provided that the amount of cash deliverable in respect of such
early termination by Dealer to Counterparty shall not be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Make-Whole Conversion Options, multiplied by (2) the Conversion Rate
(after taking into account any applicable adjustments to the Conversion Rate
pursuant to Section 8.03 of the Supplemental Indenture), multiplied by (3) a
price per Share determined by the Calculation Agent over (II) the aggregate
principal amount of such Convertible Notes, as determined by the Calculation
Agent in a commercially reasonable manner.

 

18

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

 

 

Yours faithfully,

 

 

 

UBS AG, LONDON BRANCH

 

 

 

 

 

By:

/s/ Tracy Johnson

 

 

Name: Tracy Johnson

 

 

Title: Managing Director

 

 

 

By:

/s/ Lisa Woo

 

 

Name: Lisa Woo

 

 

Title: Associate Director

 

 

 

UBS AG, STAMFORD BRANCH, as agent

 

 

 

 

 

By:

/s/ Tracy Johnson

 

 

Name: Tracy Johnson

 

 

Title: Managing Director

 

 

 

By:

/s/ Lisa Woo

 

 

Name: Lisa Woo

 

 

Title: Associate Director

 

 

 

 

Agreed and Accepted By:

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name: Hoil Kim

 

Title: Vice President, General Counsel and Secretary

 

 

Signature page to Additional Convertible Bond Hedge Transaction

 

--------------------------------------------------------------------------------


 

Annex A

 

Premium:                USD1,382,250 (Premium per Option approximately
USD92.15).

 

Annex A-1

--------------------------------------------------------------------------------